DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 16-17, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NISHIKAWA et al (US 2018/0301282).  
Regarding claim 1, NISHIKAWA discloses a multilayer ceramic capacitor (Fig. 1, 100) comprising: a ceramic body (Fig. 1, 11) including first and second surfaces (Fig. 3, 11 left and right sides) 5opposing each other and third and fourth surfaces (Fig. 2, 11 left and right) connecting the first and second surfaces; a plurality of internal electrodes (Fig. 1, 12) disposed inside the ceramic body and exposed to the first and second surfaces (Fig. 3, left and right sides of 11), the plurality of internal electrodes each having one end 10exposed to the third or fourth surface (Fig. 2, left and right sides of 11); and first and second side margin portions (Fig. 3, 16) disposed on sides of the internal electrodes exposed to the first and second surfaces (Fig. 3), wherein:  15the first and second side margin portions and the ceramic body include a base material main component including barium (Ba) and titanium (Ti) and a subcomponent ([0033-0034]), wherein the first and second side margin portions further comprise at least one of sodium (Na) and lithium (Li) as a subcomponent ([0028]).
Regarding claim 2, NISHIKAWA further discloses that a dielectric composition of the first and second side margin portions is different from a dielectric composition 20of the ceramic body ([0028]), 
25 Regarding claim 3, NISHIKAWA further discloses that the first and second side margin portions and the ceramic body comprise a first subcomponent including at least one of manganese (Mn), vanadium (V), chromium (Cr), iron (Fe), nickel (Ni), cobalt (Co), copper (Cu), and zinc (Zn) 5as a subcomponent ([0045]).  
Regarding claim 4, NISHIKAWA further discloses that a content of manganese (Mn) included in the first and second side margin portions is higher than a content of 10manganese (Mn) included in the ceramic body ([0045]).  
Regarding claim 5, NISHIKAWA further discloses that a dielectric constant of the first and second side margin portions is lower than a dielectric constant of the ceramic body (this is considered an inherent trait as the concentration of auxiliary agent is higher in the margin region therefore decreasing the dielectric constant [0045]).  
Regarding claim 6, NISHIKAWA further discloses that the first and second side margin portions and the ceramic body comprise a second subcomponent including at 15least one of barium (Ba) and calcium (Ca) as a subcomponent ([0033 and 0045]).  
Regarding claim 7, NISHIKAWA further discloses that the first and second side margin portions and the 20ceramic body comprise a third subcomponent including silicon (Si)-containing oxide or carbonate or a silicon (Si)- containing glass component as a subcomponent.  
Regarding claim 8, NISHIKAWA further discloses thatPage 41 DMUS 156011890-1.097821.1341the content of silicon (Si) included in the first and second side margin portions is higher than the content of silicon (Si) included in the ceramic body ([0028]).  
5 Regarding claim 9, NISHIKAWA further discloses that the first and second side margin portions and the ceramic body include a fourth subcomponent including at least one of yttrium (Y), dysprosium (Dy), holmium (Ho), erbium 10(Er), gadolinium (Gd), cerium (Ce), neodymium (Nd), samarium (Sm), lanthanum (La), terbium (Tb), ytterbium (Yb), and praseodymium (Pr) as a subcomponent and a fifth subcomponent including magnesium (Mg) or aluminum (Al) as a subcomponent ([0028]).  
Regarding claim 10, NISHIKAWA further discloses that the content of at least one of Na and Li included in the first and second side margin portions is higher than the 25content of at least one of Na and Li included in the ceramic Page 42 DMUS 156011890-1.097821.1341body ([0028]).  
Regarding claim 11, NISHIKAWA discloses a multilayer ceramic capacitor (Fig. 1, 100) comprising: a ceramic body (Fig. 1, 11) including first and second surfaces (Fig. 3, 11 left and right sides) 5opposing each other and third and fourth surfaces (Fig. 2, 11 left and right) connecting the first and second surfaces; a plurality of internal electrodes (Fig. 1, 12) disposed inside the ceramic body and exposed to the first and second surfaces (Fig. 3, left and right sides of 11), the plurality of internal electrodes each having one end 10exposed to the third or fourth surface (Fig. 2, left and right sides of 11); and first and second side margin portions (Fig. 3, 16) disposed on sides of the internal electrodes exposed to the first and second surfaces (Fig. 3), wherein: 15the first and second side margin portions and the ceramic body include a base material main component including barium (Ba) and titanium (Ti) and a subcomponent ([0033-0034]), wherein the first and second side margin portions and the ceramic body include Mn ([0028]), wherein the first and second side margin portions comprise at least one of sodium (Na) and lithium (Li) as a subcomponent ([0028 and 0045]).
Regarding claim 12, NISHIKAWA further discloses that the first and second side margin portions and the ceramic body include a first subcomponent including at least 20one of manganese (Mn), vanadium (V), chromium (Cr), iron (Fe), nickel (Ni), cobalt (Co), copper (Cu), and zinc (Zn) as a subcomponent ([0028]). 
Regarding claim 13, NISHIKAWA further discloses that the content of Mn included in the first and second side margin portions is higher than the content of Mn included in 25the ceramic body ([0028 and 0045]).  
Regarding claim 14, NISHIKAWA further discloses that the first and second side margin portions and the 5ceramic body include a second subcomponent including at least one of barium (Ba) and calcium (Ca) as a subcomponent ([0028]), a third subcomponent including a silicon (Si)-containing oxide or carbonate or a silicon (Si)-containing glass component as a subcomponent ([0028]), a fourth subcomponent including at least one 10of yttrium (Y), dysprosium (Dy), holmium (Ho), erbium (Er), gadolinium (Gd), cerium (Ce), neodymium (Nd), samarium (Sm), lanthanum (La), terbium (Tb), ytterbium (Yb), and praseodymium (Pr) as a subcomponent ([0029]), and a fifth subcomponent including magnesium (Mg) or aluminum (Al) as a subcomponent ([0045]).  
Regarding claim 15, NISHIKAWA further discloses that the content of silicon (Si) included in the first and second side margin portions is higher than the content of 20silicon (Si) included in the ceramic body ([0044]).  
Regarding claim 16, NISHIKAWA further discloses that 5the content of at least one of Na and Li included in the first and second side margin portions is higher than the content of at least one of Na and Li included in the ceramic body ([0045]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIKAWA et al (US 2018/0301282) in view of Mizuno (US 2018/0061575).
Regarding claim 17, NISHIKAWA fails to teach the claim limitations. 
Mizuno teaches that a mean thickness of the first and second side margin portions is less than or equal to 18 micrometers (µm) (15 µm [0019]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Mizuno to the invention of NISHIKAWA, in order to construct a side margin using known sizes (Mizuno [0019]).

Additional Relevant Prior Art:
MASUNARI et al (US 2015/0340156) teaches relevant art in Fig. 1-9B.
LEE et al (US 2015/0348712) teaches relevant art in Fig. 1-4C.
HONG et al (US 2016/0196918) teaches relevant art in Fig. 1-5.
Ono et al (US 2017/0301471) teaches relevant art in [0130].
TANAKA et al (US 2018/0240598) teaches relevant art in Fig. 1-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848